Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Ex.99(p)(1) Section 1: CODE OF ETHICS A. BACKGROUND, PURPOSE AND DUTIES 1. Background This Code of Ethics (the Code) has been adopted by Van Eck Associates Corporation (the Adviser), Van Eck Securities Corporation (the Distributor), Van Eck Absolute Return Advisers Corporation and each other company in which the Adviser owns a majority interest (individually, a Van Eck Company and collectively, the Van Eck Companies), and the registered investment companies (the Van Eck Funds) for which a Van Eck Company acts as investment adviser and/or principal underwriter pursuant to Rule 17j-1 under the Investment Company Act of 1940, as amended (the 1940 Act), and Rules 204-2(a)(12), 204-2(a)(13) and 204A-1 under the Investment Advisers Act of 1940, as amended (the Advisers Act) (collectively, the Rules). The Van Eck Funds, including the accounts of other clients of a Van Eck Company, are referred to collectively as Accounts. An Index of Defined Terms can be found at the end of this Code (section H-10). 2. Purpose And Scope Of This Code This Code is based upon the precept that all officers, directors and employees of the Van Eck Companies, and, with respect to the Van Eck Funds, the Boards of Trustees/Directors of the Van Eck Funds (the Board and each Trustee or Director individually, a Board Member), owe a fiduciary duty to the Accounts (for Board Members only with respect to the relevant Van Eck Fund) to: place the interests of the Accounts first at all times; conduct their personal securities transactions in a manner so as to be consistent with this Code and to avoid any actual or potential conflict of interest or any abuse of such persons position of trust and responsibility; refrain from taking inappropriate advantage of the relationship with the Accounts; maintain the confidentiality of security holdings and financial circumstances of the Accounts; and maintain independence in the investment decision making process. This Code sets forth the minimum standard of conduct believed appropriate for employees, officers and directors of the Van Eck Companies and the Board Members of the Van Eck Funds. Technical compliance with the provisions of this Code will not insulate your actions from scrutiny for evidence of abuse of the fiduciary relationship. If you are confronted with a potential or apparent conflict of interest, you should consult the Van Eck Legal Department or Compliance for advice concerning the propriety of your actions, and obtain prior approval, if required. All discussions will be treated as confidential. 3. Duties Under This Code As fiduciaries, the Van Eck Companies and their employees have an affirmative duty of care, loyalty, honesty and good faith to act in the best interests of the Accounts. 1 This Code has five basic requirements: first, that you comply with all applicable federal and state securities laws; second, that you avoid all conflicts of interest and fully disclose all material facts concerning any conflict that may arise with respect to any Account (for Board Members only with respect to the relevant Van Eck Fund); third, that your conduct conforms to the ethical standards applicable to you set forth in the Code; fourth, that your personal securities transactions comply with the Code; and fifth, that you obtain prior approval for securities transactions and file reports to the extent required under this Code. 4. General Prohibitions (A) Directors, officers and employees of the Van Eck Companies may not:  In connection with the purchase or sale, directly or indirectly, of a security held or to be acquired by an Account: o employ any device, scheme or artifice to defraud an Account in any manner; o make any untrue statement of a material fact to any Account or omit to state to any Account a material fact necessary in order to make the statement made to the Account, in light of the circumstances under which they were made, not misleading; o engage in any act, practice or course of business that operates or would operate as a fraud or deceit upon an Account; o engage in any manipulative practice with respect to an Account; o materially mislead an Account; o knowingly start or spread rumors in order the manipulate security prices; or o engage in any manipulative practice with respect to securities, including price manipulation;  Favor the interests of one Account over another Account that would constitute a breach of fiduciary duty;  Use knowledge about pending or currently considered securities transactions in an Account to profit personally, directly or indirectly, as a result of such transactions, including by purchasing or selling such securities;  Recommend, implement or consider any securities transaction for an Account without disclosing any material beneficial ownership, business or personal relationship or other material interest in the issuer of such securities or its affiliates to the Trader/Director of Research and the Chief Compliance Officer. Trader/ Director of Research and Chief Compliance Officer as used in this Code shall include their respective designees;  Trade, either personally or on behalf of others, while in possession of material, non- public information or communicate material non-public information to others in violation of securities laws; or  Fail to comply, or cause another person to fail to comply, with any provisions of the 1940 Act, the Advisers Act, the Securities Act of 1933, as amended (the 1933 Act), the Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002, Title V of the Gramm-Leach-Bliley Act, any rules adopted by the Securities and Exchange Commission (the SEC) under any of these statutes, the Bank Secrecy Act as it applies to the Van Eck Funds and the Adviser, and any rules adopted thereunder by the SEC or the Department of the Treasury. 2 (B) Board Members may not, in connection with the purchase or sale, directly or indirectly, of a Covered Security (as defined in Section B) held or to be acquired by the relevant Van Eck Fund: o employ any device, scheme or artifice to defraud the Van Eck Fund in any manner; o make any untrue statement of a material fact to the Van Eck Fund or omit to state a material fact necessary in order to make the statement made to the Van Eck Fund, in light of the circumstances under which it was made, not misleading; o engage in any act, practice or course of business that operates or would operate as a fraud or deceit upon the Van Eck Fund; or o engage in any manipulative practice with respect to the Van Eck Fund. 5. Persons To Whom This Code Applies This Code applies to ALL employees, officers, and Trustees/Directors (as applicable) of the Van Eck Companies and Van Eck Funds. All employees, officers and Trustees/Directors (as applicable) of the Van Eck Companies and Van Eck Funds are considered to be Access Persons for purposes of this Code and subject to its requirements to the extent described herein. Any exceptions to this rule can be made only with the consent of the General Counsel and the Chief Compliance Officer. Only certain provisions of this Code apply to Board Members of the Van Eck Funds with specific distinctions made between non-interested and interested Board Members. See section A-6 Special Rules for Van Eck Fund Board Members. Van Eck Funds that are advised or sub-advised by companies that are not Van Eck Companies will adopt the codes of ethics of those advisers or sub-advisers in lieu of adopting this Code. The code of ethics of the adviser or sub-adviser must be approved by the Board of such Van Eck Fund before the adviser or sub-adviser may act in an advisory capacity for the Van Eck Fund. Employees of those advisers and sub-advisers are subject to their companies codes of ethics. 6. Special Rules for Van Eck Fund Board Members Non-Interested Board Members 1 of the Van Eck Funds are not subject to the pre-clearance, personal trade monitoring, or reporting requirements of this Code or any other requirements of this Code other than the duties and prohibitions contained in this Code which are specifically applicable to them. However, if a Non-Interested Board Member knew, or in the ordinary course of fulfilling his or her official duties as a Board Member should have known, that during the 15-day period immediately before or after the Board Members purchase or sale of a Covered Security, the Van Eck Fund purchased or sold the Covered Security, or the Van Eck Fund or the Adviser (or any sub-adviser to the Van Eck Fund) considered purchasing or selling the Covered Security for the Van Eck Fund, the Non-Interested Board Member will be required to submit a quarterly transaction report for such period as described in section B-4. Notwithstanding any other provision of this Code, the description of the accounts to which this Code applies and the definition of beneficial ownership contained in Section B-1, are applicable to a Non-Interested Board Member of the Van 1 Interested person is defined in Section 2(a)(19) of the 1940 Act. A Non-Interested Board Member of a Fund is any Board Member who is not an interested person of the Fund. 3 Eck Funds to the extent such terms would apply as a result of the reporting obligation described above. Interested Board Members who are employees of the Adviser will be deemed to be subject to the entire Code. Interested Board Members who are not employees of the Adviser are subject to the duties and prohibitions discussed in section A of the Code and as noted elsewhere in this Code. Additionally, Interested Board Members who are not employees of the Adviser are required to provide to the Chief Compliance Officer quarterly holdings reports and copies of all investment statements. Board Members are reminded that the penalties for insider trading include civil injunctions, permanent bars from employment in the securities industry, civil penalties of up to three times the profits made or losses avoided, criminal fines and jail sentences. 4 B. PERSONAL TRADE MONITORING 1. Accounts To Which This Code Applies The provisions of this Code apply to all securities and accounts that are beneficially owned by an Access Person. This means that you will have to obtain pre-clearance of transactions in accounts held by members of your household, as well as accounts you hold personally. You will also have to report the holdings of all those accounts. You should consider yourself to have beneficial ownership of any securities: in which you have a direct or indirect pecuniary interest; held in any account over which you have sole or shared voting power or investment discretion; in which you have the right to obtain a direct or indirect pecuniary interest or sole or shared voting or investment power within 60 days; or held in any account in which you have the authority to enter purchase or sale orders for securities. You should consider yourself to have beneficial ownership of accounts held in your name and in the names of your spouse or domestic partner, your minor children, or any relative 1 who lives in your home or under other circumstances indicating a sharing of financial interest. 2 This Code applies to all accounts in which an Access Person has beneficial ownership, including without limitation: brokerage accounts, advisory accounts, trust accounts, Individual Retirement Accounts (IRAs), Rollover IRAs or Coverdell IRAs, other retirement accounts, Van Eck 401 (k) Plan accounts, Uniform Gifts to Minors/Uniform Transfers to Minors Act accounts and Section 529 Plan accounts. Security shall have the meaning set forth in Section 2(a)(36) of the 1940 Act and specifically includes Mutual Funds (as defined below), futures and options. Futures and options may not be used to evade the restrictions of this Code. Covered Security shall have the same meaning as a security as set forth in Section 2(a)(36) of the 1940 Act, except that it shall not include shares of Mutual Funds (as defined below), securities issued by the United States government within the meaning of Section 2(a)(16) of the 1940 Act (i.e., U.S. Treasury securities, as distinct from securities of U.S. government agencies or instrumentalities), bankers acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements. A purchase or sale includes, among other things, writing put and call options on a Security or Covered Security. 5 Covered Security held or to be acquired shall mean (i) any Covered Security which, within the most recent 15 days, is or has been held by the relevant Van Eck Fund or is being or has been considered by the relevant Van Eck Fund or the Adviser for purchase by the relevant Van Eck Fund and (ii) any option to purchase or sell, and any security convertible into or exchangeable for, a Covered Security described in clause (i) above. Security held or to be acquired shall mean (i) any security which, within the most recent 15 days, is or has been held by an Account or is being or has been considered by an Account or the Adviser for purchase by an Account and (ii) any option to purchase or sell, and any security convertible into or exchangeable for, a security described in clause (i) above. Mutual Fund shall mean an open-end management investment company whose shares are not traded on an exchange. Van Eck Mutual Fund shall mean a Mutual Fund advised by a Van Eck Company. 1 Relatives include spouse, child, parent, sibling or any such in-laws . 2 Reports under the Code may contain a statement that the report will not be construed as an admission that the person making the report has any direct or indirect beneficial ownership in the security to which the report relates. 6 2. Restrictions On Personal Securities Transactions General Prohibition. No Access Person may buy or sell any security for his or her account if he or she knows at the time of the transaction that the security is being purchased or sold, or is being considered for purchase or sale, by an Account. A security is considered for purchase or sale when a recommendation to purchase or sell a security is being made or has been made and communicated and is recommended when the person making the recommendation seriously considers making the recommendation. Initial Public Offerings and Private Placements . An Access Person may purchase securities in an initial public offering (IPO) or in a private placement (an offering exempt from registration under the 1933 Act, pursuant to Section 4(2) or Section 4(6), or pursuant to Regulation D under the 1933 Act), provided that he or she makes the required representations on the pre-clearance form and obtains approval of the purchase, and the transaction meets FINRA Rule 2790 Restrictions on the Purchase and Sale of Initial Equity Public Offerings. Rule 2790 prohibits any individual who is associated with a broker dealer (all Van Eck access persons are affiliated with the Distributor) from investing in any new issues (IPOs). The definition of new issues in the rule specifically excludes private placements, exempt securities, restricted securities, securities of commodity pools, rights offerings, exchange offers, offerings in a merger or acquisition, asset-backed securities, convertible securities, preferred securities, offerings of an investment company and offerings of a business development company. In deciding whether to approve the purchase, the Trader, the Head of Portfolio Management and the Chief Compliance Officer will take into account, among other factors, whether the investment opportunity represented by the IPO or the private placement should be reserved for Accounts, and whether the opportunity is being offered to the Access Person by virtue of that persons position with a Van Eck Company. Any approval granted will record the reasons for approval of the purchase and must be maintained as part of the Van Eck Companies books and records. Any Access Person who has been granted approval to purchase securities in an IPO or a private placement must disclose that investment to the other investment personnel participating in the decision if at any time he or she participates in a decision to purchase securities of that issuer for an Account. In that event, the decision to purchase securities of that issuer must be reviewed by investment personnel with no interest in the issuer. Blackout Period . Access Persons may not buy or sell any security on the day that a Van Eck Fund trades, or contemplates trading, in that security. Any profits realized on a trade within the blackout period will be disgorged to the Van Eck Fund or to charity. Short-Term Trading . Unless an exception is granted by the Chief Compliance Officer, no Access Person may engage in short-term trading of any security, except non-Van Eck Funds and all money market funds. Short-term trading is defined as the purchase and sale, or sale and purchase, of a security within a 60-day period, including through selling and/or closing a position with futures or options contracts. Any profits realized on trades within the 60-day period will be disgorged to the Account or to charity. Shares of the Van Eck Mutual Funds are specifically included as securities that cannot be purchased and sold, or sold and purchased, within a 60-day period. While non- Van Eck Mutual Funds are excluded from the 60-day short-term trading prohibition, Access Persons are urged to abide by the short-term trading policies and limitations on exchanges of any non-Van Eck Mutual Fund in which they invest. 7 The Chief Compliance Officer may grant exceptions on a case-by-case basis where there is no possibility of abuse from the short-term trading. 3. Pre-Clearance Of Securities Transactions General Rule. All Access Persons must obtain prior approval from Compliance for every transaction in securities, except as noted below. An Access Person may purchase securities in an IPO or private placement, provided that he or she obtains pre-clearance of the purchase and makes certain representations. See Initial Public Offerings and Private Placements. Securities for Which Pre-Clearance Is Not Required. Mutual Funds. Pre-clearance is required for any Exchange Traded Fund (ETF) or Closed-End Fund. Direct obligations of the U.S. government (U.S. Treasury Obligations but not indirect obligations of the U.S. Government, such as GNMA, FNMA, FHLMC, etc.) Bankers acceptances, bank certificates of deposit, commercial paper and high quality (i.e., top two ratings categories) short-term debt instruments, including repurchase agreements Unit investment trusts that invest exclusively in one or more Mutual Funds. Transactions for Which Pre-Clearance Is Not Required. Transactions in accounts over which the supervised person has no direct or indirect influence or control (see Discretionary Accounts) Transactions pursuant to an automatic investment plan, which is defined as a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation, and includes a dividend reinvestment plan. Purchases effected upon exercise of rights issued by an issuer pro rata to all holders of a class of its securities, to the extent such rights were acquired from such issuers, and sales of such rights so acquired Acquisition of securities through stock dividends, dividend reinvestments, stock splits, reverse stock splits, mergers, consolidations, spin-offs, and similar corporate reorganizations or distributions generally applicable to all holders of the same class of securities Steps to Obtain Pre-Clearance . Approval forms for pre-clearance of securities transactions, IPOs and private placements can be obtained from the Van Eck intranet site under Compliance. Copies of the forms can be found at exhibits A and B. For securities transactions other than IPOs or private placements: 1. Complete the applicable pre-clearance form on-line and submit to Compliance by 11a.m. on the date for which pre-clearance is requested. 2. Compliance will check with Portfolio Management, Trading, restricted securities list and make any other inquiries deemed necessary. 3. Notice of approval of pre-clearance or denial of pre-clearance will be given by email by 1:30 p.m. 4. If notice is not received from Compliance it should be assumed that pre-clearance has been denied. 8 For securities transactions in IPOs or private placements: 1. Print the pre-clearance form for IPOs or private placements from the Van Eck intranet site. 2. Manually complete the form and sign it. 3. Obtain required signatures on the form  Trading, Head of Portfolio Management and Chief Compliance Officer. Pre-clearance is effective ONLY for the day it is given. If the trade is not executed on the day approved, the entire pre-clearance process must be repeated on any subsequent day. 4. Reporting Requirements a. Quarterly Reporting General Rule. All Access Persons must report all transactions in securities, with the exceptions noted below, to the Chief Compliance Officer no later than 10 days after the end of each calendar quarter. The report must provide the information required by the Rules for each transaction during that quarter. An Access Person will not be required to submit a quarterly transaction report if the report would duplicate information contained in broker trade confirmations and account statements received by the Chief Compliance Officer within 45 days after the end of each quarter and those confirmations and account statements contain all the information required by the Rules. Mutual Funds and Other Investment Companies. All Access Persons must report all transactions involving: all Van Eck Funds, all closed-end funds, all exchange-traded funds and all unit investment trusts, except unit investment trusts that are invested exclusively in one or more Mutual Funds, none of which is a Van Eck Mutual Fund. b. Exceptions from Quarterly Reporting Exempt Securities. The following types of securities are excepted from the quarterly reporting requirements: Direct obligations of the U.S. Government (specifically US Treasury  bills, bonds and notes) Bankers acceptances, bank certificates of deposit, commercial paper and high quality short-term debt instruments, including repurchase agreements Non- Van Eck Mutual Funds  See note below Money market funds Unit investment trusts that are invested exclusively in one or more Mutual Funds, none of which is a Van Eck Mutual Fund Note: Portfolio Managers, Research Personnel and the Senior Officers of the Van Eck Funds, the Adviser and Distributor are required to report each quarter transactions in a non-Van Eck Mutual Fund, except money market funds. The Chief Compliance Officer will review the 9 transactions of the foregoing individuals to detect evidence of market timing. Exempt Transactions. The following types of transactions are excepted from the quarterly reporting requirements: Transactions in accounts over which the Access Person has no direct or indirect influence or control (see Discretionary Accounts) Transactions effected pursuant to an automatic investment plan c. Reporting at the Commencement of Employment and Annually Thereafter Holdings Reports. All Access Persons must submit to the Chief Compliance Officer, no later than 10 days after the person becomes an Access Person and at least once each 12-month period thereafter, a holdings report containing the information required by the Rules for each security or account in which the Access Person has any direct or indirect beneficial ownership. The information in the holdings report must be current as of a date no more than 45 days prior to the date the person becomes an Access Person, for an initial holdings report, and as of a date no more than 45 days prior to the date the report was submitted, for an annual report. The Van Eck Companies require the annual holdings report to be submitted each year within 45 days of December 31 st of the previous year. Representations in Annual Holdings Report. Each Access Person must represent in the annual holdings report that he or she has made all the reports required by this Code and has not engaged in any conduct prohibited by the Code. If the Access Person cannot make these representations, he or she must report any violations. Exception from Annual Holdings Report Requirement. Accounts over which the Access Person has no direct or indirect influence or control do not have to be reported on the annual holdings report. An Access Person will not be required to submit an annual holdings report if the report would duplicate information contained in broker trade confirmations and account statements received by the Chief Compliance Officer within 45 days after the end of the year and those confirmations and account statements contain all the information required by the Rules. 5. Opening New Securities Accounts Required Permission from the Chief Compliance Officer. All Access Persons must obtain the permission of the Chief Compliance Officer prior to opening any new accounts in which securities may be traded. The Access Person must inform the broker-dealer or bank maintaining the account that they are affiliated with a broker-dealer (Van Eck Securities Corporation) and arrange for the broker-dealer or bank to send duplicate copies of all account statements and trade confirmations to the Compliance Department. The Chief Compliance Officer retains the right to restrict Access Persons from using certain broker-dealers or to require Access Persons to use only certain broker-dealers. Van Eck Mutual Funds. All Access Persons must report accounts in any Van Eck Mutual Fund to the Compliance Department. Duplicate copies of account statements and trade confirmations for all employee accounts in the Van Eck Mutual Funds must be sent to the Compliance Department. 10 Exception . Opening of accounts in which only shares of non-Van Eck Mutual Funds may be purchased and sold do not require advance permission from the Chief Compliance Officer. 6. Discretionary Accounts Access Persons may maintain accounts over which a person other than the Access Person has full investment discretion and over which the Access Person has no direct or indirect influence or control (discretionary accounts). Transactions in discretionary accounts are exempt from the pre-clearance and reporting requirements of this Code, provided that (a) the Access Person certifies to the Chief Compliance Officer that the Access Person has no direct or indirect influence or control over the account and (b) the Chief Compliance Officer has obtained confirmation of that certification from the broker or other person who is managing the account. This certification must be provided prior to approval of opening the discretionary account. If the discretionary account was opened prior to the Access Persons employment with a Van Eck Company, the certification must be provided at the time of commencement of employment. C. CONFLICT OF INTEREST POLICY Each employee is required to report, to the best of his or her knowledge, any conflict of interest that may exist. Conflict of interest refers to situations in which financial or other personal considerations may adversely affect, or have the appearance of adversely affecting, an employees judgment in exercising any work duty or responsibility. A conflict of interest exists even if no unethical or improper act results from it. A conflict of interest can create an appearance of impropriety that can undermine confidence. A conflict of interest may arise if you, your spouse or your dependent children have a financial interest in any entity providing goods or services to a Van Eck Company. A conflict of interest may arise if you, your spouse or your dependent children have any relatives that work for or own any entity providing goods or services to a Van Eck Company. The best way to defuse any issues regarding a conflict of interest is to disclose it to all parties involved. If at any time an employee becomes aware of a potential conflict of interest, he or she must immediately report it to his or her supervisor and to the Chief Compliance Officer. Each employee will be required to prepare a conflict of interest survey (see exhibit C) at the commencement of employment and annually thereafter. Additionally, the form must be updated at any time that an employee becomes aware of any potential conflict of interest, such as when a new vendor is being considered by a Van Eck Company. A list of significant clients, vendors, service providers and brokers is available from Compliance for review. Additionally, all employees are required to disclose all Boards and Credit Committees of which they are a member. 11 D. GIFTS & ENTERTAINMENT POLICY Giving or receiving gifts and gratuities in a business setting may give rise to an appearance of impropriety or raise a potential conflict of interest. As a general rule, while an employee may accept a nominal gift or occasional, normal and customary meals and/or business entertainment, an employee should not accept an inappropriate or significant gift from or participate in inappropriate or excessive entertainment with a third party having business dealings with a Van Eck Company, such as a customer, broker, or vendor. While inappropriate or significant may be difficult to define, an employee should not give or accept gifts and should refrain from participating in entertainment that is so excessive, frequent or extensive as to raise any question of impropriety. Ultimately, gifts or entertainment must have a clear business benefit to a Van Eck Company, and are not acceptable if an independent third party might think that the employee would be influenced in conducting business. Any questions should be directed to your supervisor or the Chief Compliance Officer, and in the case of FINRA-registered representatives conducting business on behalf of the Distributor, to your registered principal. 1. Employees Providing Entertainment - Employees may attend business meals, sporting events and other entertainment events, at a Van Eck Companys expense, with personnel from companies with which a Van Eck Company currently or potentially will do business, provided that the expense is reasonable, not lavish or extravagant in nature. If the total cost of the meal, event, etc. is greater than $350 per person, the employee must report his/her attendance at the event and the name and company of the individuals involved to the Chief Compliance Officer on the Entertainment Provided Report at Exhibit D within 7 days of the event. The form must be completed on the Van Eck intranet site and submitted electronically to Compliance. An entertainment provided log is maintained by Compliance. 2. Employees Receiving Entertainment - Employees may attend business meals, sporting events and other entertainment events at the expense of a person from companies with which a Van Eck Company currently or potentially will do business, provided that the expense is reasonable, not lavish or extravagant in nature. If the total estimated cost of the meal, event, etc. is greater than $350 per person, the employee must report his/her attendance at the event to the Chief Compliance Officer on the Entertainment Received Report at Exhibit E within 7 days of the event. The form must be completed on the Van Eck intranet site and submitted electronically to Compliance. An entertainment received log is maintained by Compliance. If an event is highly publicized such that tickets for the event may be selling in excess of their face value, the employee must consider the mark-up for the reporting requirements. 3. Employees Giving Gifts  Each Van Eck Company and its employees are prohibited from giving gifts that may be deemed excessive, and each employee must obtain approval from his/her department head prior to giving any gifts to any Account, prospective Account or any individual or entity that a Van Eck Company is currently doing business with or seeking to do business with in the future. Gifts in excess of $100 will be deemed excessive and cannot be given. Employees must report the giving of all non-logo-ed gifts to business relationships to the Chief Compliance Officer on the Gift Given Report at Exhibit F within 7 days of the sending of the gift. The form must be completed on the Van Eck intranet site and submitted electronically to Compliance. A gifts received log is maintained by Compliance. Employees must report the giving of logo-ed items to Marketing (Derek Clark). 4. Employees Receiving Gifts  Employees are prohibited from receiving gifts that may be deemed excessive. All gifts received in excess of $100 will be deemed excessive and must be 12 returned to the sender. Employees must report the receipt of all gifts (other than de minimus amounts such as logo-ed pens) from business relationships to the Chief Compliance Officer on the Gift Received Report at Exhibit G within 7 days of the receipt of the gift. The form must be completed on the Van Eck intranet site and submitted electronically to Compliance. A gifts received log is maintained by Compliance. 5. Examples and Further Explanations A. Gifts versus Entertainment - a gift is something received from the giver for use by the receiver in any way deemed appropriate to the receiver. Entertainment is provided in the company of the person paying for it.
